THERIOT, J.,
concurring.
hi write separately to express my view that La. R.S. 18:463(A)(2)(a)(v) clearly and unambiguously does not require Cutno, as a candidate for the office of United States Representative, to certify as to any outstanding fines, fees, or penalties under a state campaign finance law that is inapplicable to his candidacy. Specifically, La. R.S. 18:463(A)(2)(a)(v) provides that the candidate shall certify in the Notice of Candidacy that “he is subject to the provisions of the Campaign Finance Disclosure Act [the CFDA] if he is a candidate for office other than United States senator, representative in congress, or member of a committee of a political party and that he does not owe any outstanding fines, fees, or penalties pursuant to the Campaign Finance Disclosure Act.” (Emphasis added).
Pursuant to the language in La. R.S. 18:463(A)(2)(a)(v) (as well as in paragraph 9 of the Notice of Candidacy form actually signed by Cutno), a candidate for the office of United States Representative acknowledges in the Notice of Candidacy form that he is not subject to the provisions of the CFDA. As such, the remaining portion of the statement in the certification addressing the CFDA is simply inapplicable to the candidate. Thus, by certifying that he is not subject to the provisions of the CFDA as a candidate for a Representative in Congress, the candidate is clearly not required to certify that he owes no fines, fees, or penalties pursuant to the CFDA.
• 1 ¡(Because plaintiffs failed to allege that Cutno did not meet the qualifications for the office of United States Representative set forth in the Qualifications Clause of the United States Constitution, U.S. Const, art. I, sec. 2, cl. 2, and because the portion of the certification in paragraph 9 of the Notice of Candidacy addressing outstanding fines, fees, or penalties pursuant to the *1179CFDA does not apply to Cutno as a candidate for the office of United States Representative, I agree that the district court’s judgment denying plaintiffs’ objection to Cutno’s candidacy should be affirmed.
For the above reasons, I respectfully concur.